First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The purpose of the written description requirement is to ensure that the inventor had possession of the claimed matter as of the filing date of the application.  As recognized by MPEP § 2163, for a generic claim, the genus can be adequately In re Gostelli, 872, F.2d 1012, 10 USPQ2d 1618.
The court, in Regents of the University of California v. Eli Lilly & Co. 43 USPQ2d 1398, stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines, Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed.Cir. 1989) (“ [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood , 107 F.3d at 1572, 41 USPQ2d at 1966.”

Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. 43 USPQ2d 1398, the court stated:
A written description of an invention involving a chemical genus, like a description of a chemical species, “requires a precise definition, such as by structure, formula, [or] chemical name,” of the claimed subject matter sufficient to distinguish it from other materials. Fiers , 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe , 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than 

As noted in MPEP §  2163, I (A), “[W]ritten description issues may also arise if the knowledge and level of skill in the art would not have permitted the ordinary artisan to immediately envisage the claimed product arising from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996)”.
Here, although the claims recite some functional characteristics, i.e., suppressing myeloid-derived suppressor cells (MDSCs), reducing immune suppression or reducing T-cell count or increasing CD4+ T-cell count, the claims lack written description because there is no disclosure of a correlation between said functions and patients diagnosed with microorganism infection or suffering therefrom.  
The skilled artisan in the medical and/or pharmaceutical arts would know that there is no single therapeutic agent useful in controlling every microorganism and the present specification lacks description of patients diagnosed with a microorganism as instantly claimed.  Given the array of vastly different microorganisms encompassed by the instant claims, applicant cannot reasonable be said to have been in possession of each and every microorganism encompassed by the generic claims (see for example, Purssell, 2019).  Accordingly, the present specification fails to provide adequate written description for the genus of claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
In other words, as recognized in MPEP § 2163, I (A), based on the knowledge 
and level of skill in the art as it relates to microorganisms, the ordinary artisan in the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21, 22, 24-28, 30-34 and 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El-Hage et al. (AIDS, 2014).
El-Hage et al. teaches 

    PNG
    media_image1.png
    340
    359
    media_image1.png
    Greyscale
(ibudilast or AV411) and 
    PNG
    media_image2.png
    340
    361
    media_image2.png
    Greyscale
(AV1013) inhibited replication of HIV-1 (see the entire article, especially Abstract; Results and Discussion).  The reference also teaches oral administration ibudilast at various doses including 10 mg, 20-30 mg/day and 60-100 mg/day (see page 1416, paragraph bridging left and right cols.).
In regard to the outcomes of instant claims 21, 27 and 33, wherein the method suppresses myeloid-derived suppressor cells (MDSCs) (see instant claim 21), 
suppression or reducing regulatory T-cell count (see instant claim 27) and increasing 

As noted by MPEP § 2112.01 (II), [P]roducts of identical chemical composition cannot have mutually exclusive properties, because a composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, the claimed invention is rendered anticipated by the reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-38 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al. (Clinical Res., 2014, cited by applicant on IDS submitted 7/31/2020) in view of Rahbar et al. (J. Clinical Virology, 2013).
McDonald et al. teaches a method of treating glioblastoma by administration of ibudilast (see the entire article, especially conclusions).  The reference teaches that ibudilast is an anti-inflammatory drug which inhibits the catalytic and chemo-functions of MIF, which is disclosed as a guided therapeutic strategy for relapsed glioblastoma patients, and a new pathway to target in order to improve treatment responses and 
In regard to the outcomes of instant claims 21, 27 and 33, wherein the method 
suppresses myeloid-derived suppressor cells (MDSCs) (see instant claim 21), 
suppression or reducing regulatory T-cell count (see instant claim 27) and increasing CD4+ T-cell counts (see instant claim 33), El-Hage et al. teaches the active steps of the administrating ibudilast for treating a patient diagnosed with microorganism infection.  
As noted by MPEP § 2112.01 (II), [P]roducts of identical chemical composition cannot have mutually exclusive properties, because a composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

The instant claims differ from the reference (i) by reciting “a patient diagnosed with microorganism infection or suffering therefrom” and (ii) instant claims 23-26, 29-32 and 35-38 further differ by reciting various amounts, length of treatment and oral administration.
However, 
as noted by Rahbar et al. “HCMV has been detected in 90-100% of GBMs” (see the entire article, Abstract; pages 38-41, Discussion, especially page 41, Summary ).  Therefore, the skilled artisan in the art at the time of the present 
McDonald teaches utilizing a range of ibudilast concentrations (i.e. therapeutically effective amounts).  Determining what said therapeutically amounts of drugs are routinely done and, thus, would be within the level of skill of the ordinary artisan in the medical art, i.e., a doctor and
the administration of ibudilast orally is known in the art (see El-Hage cited above.
Based on the knowledge in the art as discussed above and the level of skill of the ordinary artisan in the art at the time of the present invention, the claimed invention is rendered prim facie obvious.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 






/BARBARA P BADIO/Primary Examiner, Art Unit 1628